Citation Nr: 1442398	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  10-44 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to May 20, 2014.

2.  Entitlement to an initial rating in excess of 50 percent for PTSD on or after May 20, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from February 2007 to June 2007 and had active duty service from July 2007 to June 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO granted service connection for PTSD and assigned a 30 percent evaluation effective from October 13, 2009.

The Board remanded the case for further development in March 2013 and February 2014.  That development was completed, and the case has since been returned to the Board for appellate review.

In an August 2014 rating decision, the Appeals Management Center increased the Veteran's disability rating for PTSD from 30 percent to 50 percent effective from May 20, 2014.  Nevertheless, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim remains on appeal. 

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record (electronic claims file).  The corresponding Virtual VA file does not contain any additional documents pertinent to the present appeal.
  




FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial 50 percent evaluation, but no higher, have been met for PTSD for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the Veteran is challenging the initial evaluations assigned following the grant of service connection for PTSD.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8-2003 (Dec. 22, 2003).  Thus, because the notice provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied with respect to the issues of entitlement to a higher initial evaluation for PTSD.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any outstanding records that are relevant to the issue being decided herein.  

The Veteran was also afforded VA examinations in February 2010, July 2013, and May 2014 in connection with his claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the February 2010 and May 2014 VA examinations were adequate, as they were predicated on a review of the Veteran's medical history as well as on thorough psychiatric examinations that fully address the rating criteria that are relevant to rating the disability in this case.  

The Board notes that the Veteran was also afforded a VA examination in July 2013; however, the Board found that this examination was inadequate in its February 2014 remand because the examiner had not addressed the Veteran's panic attacks.  The Veteran had specifically mentioned worsening panic attacks in his November 2010 VA Form 9, and his representative argued that the July 2013 examination was inadequate due to the examiner's failure to address these worsening panic attacks.  As such, an additional examination was provided.  The Board notes that the Veteran denied experiencing any past or current panic attacks during the May 2014 VA examination, although he did note feeling overwhelming in the past when he was pressured or stressed.  As such, the Board finds that, while a new VA examination was required to ensure the claim was properly developed, the July 2013 VA examination, which lacked mention of panic attacks, is relevant as an indication of the Veteran's other symptoms at that time, especially where the Veteran later stated that he had never had any past or present panic attack symptoms.

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board is also satisfied that there has been substantial compliance with the prior March 2013 and February 2014 remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).  In the March 2013 remand, the Board requested that the RO obtain additional VA medical records, and obtain a new VA examination.  Such records are associated with the claims file and a new examination was obtained in July 2013.  In the February 2014 remand, the Board requested an additional examination, to address the Veteran's claimed panic attacks.  The Veteran was afforded a new examination in May 2014.  Accordingly, there has been substantial compliance with the Board's prior remands.  

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Fenderson, 12 Vet. App. at 126-27.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the Veteran's PTSD has been assigned a 30 percent evaluation from October 13, 2009, to May 20, 2014, and a 50 percent evaluation thereafter pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under that diagnostic code, a 30 percent evaluation is contemplated for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating for PTSD is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

"[A] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  That section "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126.  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  

The rating schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a higher initial evaluation of 50 percent, but no higher, for the entire appeal period.

Upon review of the evidence, the Board finds that the Veteran's PTSD symptoms more closely approximate the rating criteria for a 50 percent evaluation for the entire period on appeal.  In reaching this determination, the Board has considered that the Veteran has experienced some PTSD symptoms during the October 2009 to May 2014 period, which affected his occupational and social impairment, but that do not appear to have been constant or chronic in nature.  These symptoms included various periods of alcohol abuse, suicidal ideation and thoughts of harming himself, physical fights in bars, impaired impulse control, and difficulty with nightmares and sleeping.  While the Veteran has not demonstrated all of the symptoms listed in the rating formula as indicative of a 50 percent rating, the Board finds that his overall symptomatology picture more closely approximated occupational and social impairment with reduced reliability and productivity prior to May 20, 2014.

The Board has also considered whether the Veteran is entitled to an evaluation in excess of 50 percent for his PTSD at any point during the pendency of the appeal.  However, the evidence of record does not demonstrate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The evidence does not show that the Veteran has obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; or difficulty in adapting to stressful circumstances (including work or a worklike setting).  In fact, the February 2010 VA examiner noted that the Veteran did not have panic attacks, anxiety, delusions, hallucinations, impairment of thought, or homicidal thoughts.  His orientation was normal.  Similarly, the July 2013 VA examiner indicated that there were no reported memory problems or hallucinations, and the Veteran had normal orientation and good judgment and impulse control.  In addition, the May 2014 VA examiner described the Veteran's mood as generally fair.  He had no major problems with hygiene and was independent with his activities of daily living.  The examiner also commented that the Veteran possessed fair insight into his problems and exhibited good judgment and impulse control.  Moreover, as noted previously, the Veteran denied any past or present panic attacks at the May 2014 VA examination.  He did report feeling overwhelmed in the past when pressured or stressed, but he believed that he handled stressful situations fairly well.  He also denied feelings of suspicion and paranoia or problems with memory and concentration.  

The Veteran also denied having suicidal thoughts or ideation at the February 2010 VA examination, and VA treatment records dated from 2009 to 2011 included negative suicide screenings.  The Board does note that the Veteran told the July 2013 VA examiner that he had become very depressed six months prior to that examination and reached out to everyone, especially his father and former boss, because he was afraid he would harm himself.  However, he also reported to the examiner that he no longer had suicidal thoughts.  The May 2014 VA examiner also noted that he had not had any suicidal thoughts since his last VA examination.  Thus, given the one-time report of suicidal thoughts, the Board finds that the symptomatology was not constant or chronic.  Such symptoms have been considered in the assignment of the 50 percent evaluation, and that symptom alone is not severe enough to warrant a higher initial evaluation.  The rating criteria require not only the presence of certain circumstances, but also that the symptoms have caused occupational and social impairment in most of the referenced areas
Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

Indeed, with respect to social impairment, the Veteran told the February 2010 VA examiner that he had a good relationship with his girlfriend, as well as his daughter and his parents.  He participated in water sports and noted that he had a few friends with whom he socialized.  The Veteran did tell the July 2013 VA examiner that he felt detached from others and was no longer as active or interested in playing sports or exercising as he had been.  However, he also stated that he had a great relationship with his two children and a good relationship with his parents and sister.  Although he reported often fighting with his wife, he did remain married.   He also reported having two close friends, one of which had been his boss while he was deployed in Iraq.  He stated that he spoke often with his former boss.  He also indicated that he enjoyed playing video games online with his friends.  During the May 2014 VA examination, the Veteran again reported a rocky marriage with his wife wherein they frequently fought.  He also stated that he was not as active socially as he used to be and felt detached from people and his wife.  However, he did not feel detached from his children, and he still remained married.  He also continued to enjoy playing war-type video games and did not find them distressing, and he was enjoying exercising again.  Thus, the evidence does not suggest or show that he has the inability to establish and maintain effective relationships.  Rather, he has remained married and maintained good relationships with some family members and a couple friends.

With regard to occupational impairment, the Veteran told the February 2010 VA examiner that he had been laid off from his job due to the seasonal nature of the work, but he expected to return to work in the future.  He also indicated that he had missed work due to the effects of his alcohol use, but there was no indication that he had lost the job due to his PTSD.  During the July 2013 VA examination, the Veteran reported that he had a new job, which he enjoyed.  He indicated that he never missed work, was punctual, and got along with his supervisors.  The Veteran did tell the May 2014 VA examiner that he was fired by his last employer and was in-between jobs, but he also noted that he expected to go back to work shortly.  While this evidence does demonstrate some degree of occupational impairment, it also shows that he is able to obtain and maintain gainful employment.

Moreover, a VA treatment record dated in June 2011 noted that the Veteran declined treatment for PTSD because "he is good and too busy."   Notably, the July 2013 VA examiner also stated that the Veteran's PTSD symptoms were causing occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  Additionally, the May 2014 examiner found that the Veteran's occupational and social impairment due to his PTSD symptoms only caused occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although general functioning satisfactorily, with normal routine behavior, self-care and conversation.  The latter examiner also noted that the Veteran had not sought any treatment for his PTSD since before his July 2013 examination and had no intention of seeking such treatment.  

The Board further observes that the Veteran has been assigned a Global Assessment of Functioning (GAF) score between 60 and 62 during the course of the appeal.  A GAF score between 51 and 60 reflects moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.  A GAF score between 61 and 70 is assigned for some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful relationships. See 38 C.F.R. §§ 4.125, 4.130 (incorporating the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition, of the American Psychiatric Association in the rating schedule).  These scores do not suggest that the Veteran's symptoms are severe enough to warrant a rating in excess of 50 percent.

While the Board has considered the degree of functioning as evidenced by these reported scale scores, they are but one factor for consideration in assigning a rating in this case.  As outlined above, the Board finds that when all of the evidence and findings contained therein are considered, including the degree of functioning as evidenced by these reported scales, the Board concludes that the Veteran has not been shown to have occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. Accordingly, the Board finds that the schedular criteria for the next higher 70 percent disability evaluation have not been met.  Therefore, the Board finds that the preponderance of evidence is against an initial evaluation in excess of 50 percent PTSD for the entire appeal period.


Extraschedular Consideration

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluations with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The manifestations of his disability, including sleep disturbance, depressed mood, and irritability, are contemplated by the schedular criteria set forth in the General Rating Formula for Mental Disorders.  Indeed, the 50 percent evaluation contemplates the overall effect of all of his symptomatology on his occupational and social functioning.  As discussed above, there re higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.


Total Disability Rating Based on Individual Unemployability

The Board finds that a claim for a total disability rating based on individual unemployability (TDIU) has not been raised.  While the Veteran stated that he was fired due to tardiness, the Veteran was expecting to return to work at the time of his May 2014 examination.  He has not raised the issue of TDIU or asserted unemployability.  Additionally, the May 2014 VA examiner found that the Veteran had only occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Therefore, the Board finds that the issue of a total disability rating based on individual unemployability by reason of service-connected disability is not reasonably raised in this matter.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

An initial evaluation of 50 percent, but no higher, for PTSD is granted for the entire appeal period.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


